LOGO [g86207image004.jpg]

 

January 7, 2003

EXHIBIT 10.16

 

Sean Burke

 

Dear Sean:

 

Iomega is very pleased to offer you the position of Vice President and General
Manager for Consumer and Desktop Solutions with the following revised terms and
conditions. We are excited about our future and your contributions to Iomega’s
continued success. You will be reporting directly to me and your work location
will be based in San Diego, California. We would like your employment to begin
no later than January 27, 2003.

 

Your total compensation package includes:

 

  • A base salary that equates to $300,000 annually, paid on a bi-weekly basis.

 

  • Participation in the Iomega Incentive Bonus Program, with an annual
incentive target payment equal to 45% of your annual base salary, subject to the
terms of the Bonus Program. This program has a potential payout of up to two
times target level for exceeding goals. We will guarantee a minimum payout of
$66,000 for the CY03 plan.

 

  • An option to purchase 85,000 shares of Iomega stock with an exercise price
equal to the Fair Market Value on your start date; the Fair Market Value of the
stock is determined by the average of the high and low price on the day you
begin employment. These option shares will vest in four increments, 25% on your
first anniversary, 25% on your second anniversary, 25% on your third anniversary
and 25% on your fourth anniversary. All options are subject to the terms of a
stock option agreement, which contains non-competition and non-solicitation
provisions.

 

  • Starting accrual rate for Personal Time Off of five weeks per year
increasing to six weeks per year upon your first anniversary of employment.

 

  • A comprehensive basic benefits package, including medical, dental and vision
plans, life and disability insurance, a 401(k) plan, paid time off and
educational assistance, subject to the terms and conditions of those plans.

 

  • A comprehensive executive benefits package that includes:

 

  • Iomega’s Executive Relocation Package (attached) for your move to San Diego.
You must complete your move by 4/30/03. In addition to the standard relocation
package we will:

 

  • Provide you an additional $70,000 (gross) upon first paycheck

 

  • Protect you for up to $50,000 (gross) loss on the sale of your home in
Houston.

 

  • Participation in a Change of Control Agreement as approved by the Board of
Directors

 

  • Executive Life Insurance policy with a face value of $750,000, subject to
medical underwriting

 

  • Executive Short and Long-Term Disability Insurance, subject to medical
underwriting

 

  • Executive Tax Planning Services provided by Price Waterhouse LLP

 

  • An annual executive physical

 

  • Participation in the Iomega Non-qualified Deferred Compensation Plan

 

Iomega Corporation · 4435 Eastgate Mall · San Diego, CA 92121 · tel:
858-795-7000 · fax: 858-795-7001 · www.iomega.com



--------------------------------------------------------------------------------

January 7, 2003

Sean Burke

 

If your employment is terminated or “constructively terminated” —other than for
“cause” as defined below—you will receive 9 months base salary severance with an
increase of one month of base salary severance each year on the anniversary of
your hire up to a maximum of 12 months severance provided you have signed a
separation agreement and full release.

 

“Cause” means: a) A violation of law that would materially injure Iomega or
materially impact employee’s ability to perform for Iomega, b) A material breach
of non-solicitation, non-competition or non-disclosure obligations owed by
employee to Iomega, or c) The commission of an act of fraud, embezzlement or
crime involving moral turpitude. “Constructively terminated” means: x) An
adverse alteration in the nature and status of employee’s job responsibilities,
title or reporting structure, y) A material reduction in employee’s annual base
salary, bonus plan, or any other benefit, or z) the non-voluntary relocation of
employee’s primary work location more than 50 miles from San Diego, California.

 

The start of your employment is contingent upon: (a) your signature on this
letter, (b) your signature on the Agreement for Employee use of Corporate
Information, (c) proof of your eligibility to work in the United States (d)
receipt by Iomega of a satisfactory background check, and (e) approval by the
Iomega Board of Directors Compensation Committee.

 

This offer constitutes an at-will relationship with Iomega. This means that both
you and Iomega share the right to sever the employment relationship at any time,
for any reason or no reason, and with or without notice.

 

To accept this offer, please sign and return before January 2, 2003. Please fax
this signed offer letter and Agreement for Employee Use of Corporate Information
to Anna Aguirre at (858) 795-7005.

 

If you have any questions, please contact me on my mobile phone at (858)
735-9308 or Anna at (858) 735-7742. Sean, I am very excited to have you join our
executive team and feel that these revised terms and conditions demonstrate our
commitment to you and your career at Iomega.

 

Sincerely,

 

/s/ Werner T. Heid

--------------------------------------------------------------------------------

Werner T. Heid

President and CEO

 

/s/ Sean Burke

--------------------------------------------------------------------------------

 

1/8/03

Signed and Accepted

 

Date

 

Iomega Corporation · 4435 Eastgate Mall · San Diego, CA 92121 · tel:
858-795-7000 · fax: 858-795-7001 · www.iomega.com